EXHIBIT EDCI Holdings, Inc. Announces 4Q2008 and FY2008 Results NEW YORK – March 30, 2009 – EDCI Holdings, Inc. (NASDAQ: EDCI) (“EDCI”), the holding company for Entertainment Distribution Company, Inc., the majority shareholder of Entertainment Distribution Company, LLC (“EDC”), a European provider of supply chain services to the optical disc market, today reported 4Q2008 and FY2008 financial results. 4Q2008 and FY2008 Highlights · EDCI Cash and Short-Term Investments:$52.6 million or $7.86/share outstanding at 12/31/2008.This compares to $52.4 million or $7.83 per share outstanding at 09/30/2008. · EDCI Cash Burn Rate:Budgeted annual 2009 rate anticipated to be $3.6 million or approximately $0.54/share outstanding at 12/31/2008. · EDC Debt Declines 73% in 4Q2008:$39 million in long-term debt at 3Q2008 declines to $10 million at 12/31/2008. This compares to estimated value of Kings Mountain real estate of $7 million. · EDC International 4Q2008 Revenue Down 24% Y/Y:Rapid year-end decline drove FY2008 revenue decline of (6%) Y/Y to $238 million.4Q2008 revenue down (24%) Y/Y to $66 million. “The 4Q2008 was an excruciating period to be in the CD manufacturing and distribution business, particularly in the United States where a 6.2% 4Q2008 GDP decline added cyclical insult to the secular injury of continued digital substitution to iPods,” said Robert L. Chapman, Jr., Chief Executive Officer.“The negative operating leverage from rapid Disc volume declines overwhelmed EDC’s high fixed cost, moderate gross margin businesses. As a result, the consummation on December 31, 2008 of the sale of EDC’s unprofitable U.S. operations to Sony DADC for over $26.0 million was critical to EDC.Clarke Bailey's M&A leadership in that divestiture should allow EDCI to focus more intensely on micro-cap public targets as public market valuations have adjusted downwards.We are seeing many acquisition opportunities that have appealing superficial valuations, but excessive asking prices and disintegrating fundamentals remain the key impediments.” 4Q2008 and FY2008 Financial Summary ($000's) 4Q2008 4Q2007 Change FY2008 FY2007 Change Total revenue $65,820 $86,586 (24.0%) $238,428 $253,443 (5.9%) Gross profit 16,612 20,822 (20.2%) 47,949 49,711 (3.5%) Gross margin % 25.2% 24.0% +120 bp. 20.1% 19.6% +50 bp. SG&A expense 5,131 9,621 (46.7%) 32,180 37,974 (15.3%) SG&A as % of revenue 7.8% 11.1% (330 bp.) 13.5% 15.0% (150 bp.) Adjusted EBITDA from continuing operations 13,315 13,135 1.4% 23,931 19,317 23.9% Adjusted EBITDA from continuing operations margin 20.2% 15.2% +500 bp. 10.0% 7.6% +240 bp. Impairment of long-lived assets 26,354 - 26,354 - Operating income (loss) (16,272) 9,715 (16,827) 5,891 Income (loss) from continuing operations (11,158) 5,558 (12,865) 2,167 Loss from discontinued operations (2,517) (10,690) (11,502) (18,345) Net income (10,963) (5,375) (21,655) (15,134) Diluted EPS from continuing operations $(1.67) $0.79 $(1.88) $0.31 Diluted EPS from discontinued operations $(0.38) $(1.53) $(1.68) $(2.62) 1 4Q2008 and FY2008 Operating
